Citation Nr: 0720087	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  04-43 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; C. W.


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1967 to 
June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.


FINDING OF FACT

Resolving reasonable doubt in favor of the veteran, his PTSD 
is most consistent with occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
February 2004, prior to the initial AOJ decision.  Although 
this notice was deficient in that it failed to provide notice 
to the veteran of the fourth Pelegrini II element, notice of 
this element was provided in a March 2006 letter.  These 
letters read as a whole advised the veteran of the all the 
Pelegrini II elements as stated above.  Thus the Board finds 
that the veteran had actually knowledge of all four Pelegrini 
II elements, and any prejudice to the veteran has been cured.

The Board also notes that the veteran was provided notice in 
March 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), on how to establish a disability rating and an 
effective date.  Given the partial grant and the provision of 
notice, the Board finds that the veteran has not been 
prejudiced by VA's failure to provide notice earlier on these 
elements of his claim.  The veteran will have an opportunity 
before the RO to address the assignment of an effective date.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his claim, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claim.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has met 
its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from October 
2001 through March 2004.  The veteran has not identified any 
private medical care for his PTSD.  The veteran was notified 
in the rating decision, Statement of the Case and 
Supplemental Statement of the Case of what evidence the RO 
had considered in rendering its decisions.  He submitted a 
statement in January 2005 that he had no additional evidence 
to submit.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examination in March 
2004.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
PTSD since he was last examined.  The veteran has not 
reported receiving any recent treatment (other than at VA, 
which records were obtained), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The Board concludes 
there is sufficient evidence to rate the service-connected 
condition fairly.   
  
Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 
II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2006).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2006), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2006).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  

The veteran's service-connected PTSD psychiatric disorder is 
evaluated as 30 percent disabling under Diagnostic Code 9411.  
The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130 (2006).  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id. at 443. 




The current 30 percent disability rating requires a 
showing of:

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally 
functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), 
due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, 
directions, recent events).

A 50 percent disability rating requires a showing of:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close 
relatives, own occupation, or own name.

38 C.F.R. § 4.130 (2006).

A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  The medical records show Global Assessment of 
Functioning (GAF) scores of 41 and 55 over the past few 
years.  

A GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  

This appeal arises from a February 2004 claim for increase.  
As such, while all the evidence of record is considered, it 
is the evidence dated from within the appeal period which is 
the most probative for this issue.  

VA treatment records show the veteran has received some 
treatment at the Mental Hygiene Clinic at the Fayetteville, 
Arkansas, VA Medical Center.  He has reported daily intrusive 
thoughts, nightmares and dreams about Vietnam, guilt about 
killing North Vietnamese soldiers, difficulty sleeping with 
repeated awakenings, increased irritability and anger, 
decreased control of anger, anxiety about losing control of 
anger, increased work-related stress, increased marital 
difficulties, increased work-related conflicts, and 
depression.  He also reported security rituals prior to 
retiring to bed.  

In January 2004, a test was administered to the veteran to 
ascertain the intensity of his PTSD symptoms.  The veteran's 
total score was 83 out of a possible 85, which was indicated 
as 9 points greater than recorded on his prior session.  His 
GAF was scored as 41.  

The veteran underwent a VA examination in March 2004.  He 
complained of problems with depression, poor concentration, 
lack of energy, intrusive thoughts, excessive anger and 
irritation, preoccupation, early wakening, nightmares, 
nervousness, and an inability to relax.  He also reported 
having nightmares one or more times every week increased with 
daytime stress.  The frequency of his nightmares had 
increased over the prior two years.  He reported sleeping 
lightly and waking frequently during the night, as well as 
problems with anger and depression daily.  Although his anger 
is usually expressed verbally, he indicated he would "throw 
things quite often" and worries about losing his temper in 
his current work situation, a school science teacher.  He 
reported being married only once for 28 years.  He said that, 
although the marriage is good, his anger affects the 
relationship.  He denied any problems with alcohol or drugs 
and ever having any legal problems.  He reported that, at 
home, he often does yard and mechanical work or house 
remodeling.  He stated he has many acquaintances, but no 
friends that he feels close to.  He described himself as a 
"loner" in most ways.  

On mental status examination, the veteran was found to be a 
well-nourished man who was dressed casually with appropriate 
grooming and hygiene.  His speech was clear with a fair 
ability to express himself.  His affect was sad and his 
overall mood seemed depressed.  Orientation was appropriate, 
and thinking was spontaneous, logical and productive.  
Thought organization was fair but content was notable for 
preoccupation with events that occurred in Vietnam.  His 
relationships with others seemed fair in quality, but 
primarily superficial and limited to those with whom he 
works.  Self esteem was intact.  Memory and fund of 
information were good and intellectual functioning was 
estimated to be in the above average range.  Reasoning skills 
indicated the capacity for abstract thinking.  Judgment 
seemed fair.  Although aware of his problems, the veteran did 
not have insight into what to do about them.  In relating to 
the examiner, he was open and cooperative with fair eye 
contact.

In summary, the examiner stated that the veteran continues to 
have problems with PTSD manifested by intrusive memories, 
nightmares, distress when reminded by similar situations, 
detachment from others, restricted affect, sleep disturbance, 
anger outbursts, and hypervigilance.  Problems are occurring 
on a daily basis and have been chronic in duration.  Current 
intensity was described as moderate with impaired social 
relationships, occupational functioning, judgment and mood.  
The PTSD was noted to affect his job because of how it limits 
tolerance for stressful or anger-inducing situations and the 
veteran was considered in need of increased counseling.  The 
diagnosis was PTSD, chronic, and a GAF of 55 was assigned for 
moderate impairment of mood and social relationships.

The veteran testified at a video hearing before the 
undersigned Veterans Law Judge in April 2006.  He said that 
his symptoms have worsened over the past several years to the 
point where he began getting treatment in 2000 or 2001, but 
that he was not currently in treatment because his doctor 
retired and he could not relate to the new doctor to whom he 
was assigned.  He reported that he has had increased problems 
with controlling his anger and he has had more uncontrolled 
outbursts of anger, including at work.  These outbursts have 
occasionally included physical expressions of anger as well 
as verbal.  He also continues to have dreams and nightmares 
about Vietnam and his experiences there.  He sleeps only a 
few hours then wakes up suddenly in a sweat having dreamt 
about Vietnam.  It is then difficult for him to get back to 
sleep and he will just drift in and out of sleep for the 
remainder of the night.  He said he gets frustrated over his 
lack of control and then he gets depressed because he gets so 
angry.  He is also concerned that his anger is causing him to 
respond inappropriately to minor situations and that one day 
he may take his anger out on one of his students.  He did 
testify of a few incidents where he acted in anger 
physically, like throwing a plate when his wife made him 
angry and breaking a computer at school that would not work 
for him.  He testified that he has no close friends and that 
his relationship with his wife is poor.  He said that he has 
withdrawn from most activities that he used to enjoy doing, 
such as carpentry, and usually just goes home after work and 
has a few drinks before going to bed.  Finally, he testified 
that he has begun to self-medicate with alcohol in the 
evenings to help him relax so he can sleep and that his wife 
has complained that he is drinking too much.  

In addition to the veteran's testimony, testimony was 
presented by an acquaintance, who testified that he had known 
the veteran a long time and that the veteran gets very 
depressed, and that anger has become a big problem.  He 
testified that he has seen the veteran "pop" for no reason 
whatsoever and afterward he gets depressed.  

Also in support of his claim, the veteran submitted two 
statements from his wife dated in September and November 
2004.  She states that the veteran has had problems over the 
years but that he had been able to cope with them until the 
past four or five years.  She says that the veteran has 
become more withdrawn and his moodiness, anger and bad dreams 
have become worse.  In addition, she says that the veteran 
has developed an alcohol problem that has become 
progressively worse.  She says that they never go out 
together except maybe in the summer when he is out of school 
and seems to be less stressed.  She also said that she 
threatened to leave the veteran unless he got help and that 
is when he started to go to the VA Medical Center.

After considering all the evidence, the Board finds that the 
veteran's overall disability picture is more accurately 
reflected by a 50 percent disability rating.  Although the 
veteran's judgment does not appear to be impaired, his 
insight into his disability and how to manage it is impaired.  
In addition, the veteran has disturbances of motivation and 
mood which is shown by his increasing swings between anger 
and depression and his withdrawal from social and 
recreational activities.  The veteran also has difficulty in 
establishing and maintaining effective work and social 
relationships.  His wife has said that their relationship has 
become poor because the veteran has withdrawn and refuses to 
do anything with her.  She also has said that the veteran's 
anger has scared her.  There is also evidence that the 
veteran has had problems at work due to his PTSD symptoms.  
The VA treatment records indicate that there was some problem 
with the school superintendent in December 2003 that, as of 
the last record in May 2004 had yet to be resolved.  The 
veteran also testified that he has had problems and that he 
has damaged school equipment (e.g., computer) because of his 
uncontrolled anger.  He testified that he believes the only 
reason he has been able to keep his job is because he grew up 
in the town and is well thought of.  The evidence also shows 
that the veteran's work-related stress increases his PTSD 
symptoms, especially his irritability, outbursts of anger, 
and depression.  In addition, both the veteran's treating 
physician and the VA examiner found that the veteran has 
moderate PTSD symptoms including avoidance, nightmares, 
irritability and anger, depression, hypervigilance, social 
isolation, work difficulties, etc.  Finally, the GAF scores 
assigned for the veteran's psychiatric functioning are 
consistent with a moderate to severe disability and thus are 
consistent with a 50 percent disability rating.

For these reasons, the Board finds that the veteran's PTSD 
symptoms are more consistent with the criteria for a 50 
percent disability rating.  They are not, however, consistent 
with a higher rating as the evidence fails to show 
occupational and social impairment due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, which would warrant a 70 
percent rating.  

Nor does the evidence show the veteran's PTSD symptoms are 
consistent with a 100 percent rating for total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

Although the veteran is having difficulty controlling his 
anger, to date he has been mostly successful in doing so and 
has not had periods of violence nor is he a persistent danger 
of hurting himself or others.  Finally, although the veteran 
has a security ritual that he performs before going to bed at 
night, there is no indication in the record that this 
interferes with his ability to conduct routine activities.  

The preponderance of the evidence is, therefore, in favor of 
granting a disability rating of 50 percent, but no higher, 
for the veteran's PTSD.  To that extent, the veteran's appeal 
is granted.


ORDER


Entitlement to a disability rating of 50 percent, but no 
higher, for post traumatic stress disorder (PTSD) is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


